DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 07/12/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Status of Claims
Claims 1-3, 5-30, and 32-45 are pending in the application.
Claims 1-3, 5-13, 15, 17-22, 26-30, and 32-37 are examined on the merits.
Response to Arguments
	Applicant’s arguments filed on 07/12/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Locke (US PGPUB 20200197227) in view of Takahashi (JP 2008259629), as applied below, addressed/disclosed the newly added/argued limitations. 
Claim Interpretation
In claim 1, the limitation “the plurality of discrete manifold members comprises detached blocks” has been interpreted below as one or more of the plurality of discrete manifold members is/are isolated from each other or one another - in view of ¶0065 of applicant’s specification.
 In claim 29, the limitation “the plurality of filler elements comprises detached blocks” has been interpreted below as one or more of the plurality of discrete manifold members is/are isolated from each other or one another - in view of ¶0038 and 0065 of applicant’s specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5-13, 15, 17-22, 26-30, and 32-37 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a distance between each of the plurality of discrete manifold members and each of the plurality of adhesive points increases in the expanded state” which was not described in the specification. There is no mention in the specification of a distance between each of the plurality of discrete manifold members and each of the plurality of adhesive points increases in the expanded state, and the drawing also does not show that a distance between each of the plurality of discrete manifold members and each of the plurality of adhesive points increases in the expanded state. Instead, the specification and the drawing only disclose a distance between each of the plurality of discrete manifold members increases in the expanded state (¶0064, 0079-0080, and Fig. 6B).
Claim(s) 2-3, 5-13, 15, 17-22, 26-30, and 32-37 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 29 recites the limitation “a distance between each of the plurality of filler elements and each of the plurality of adhesive points increases in the expanded state” which was not described in the specification. There is no mention in the specification of a distance between each of the plurality of filler elements and each of the plurality of adhesive points increases in the expanded state, and the drawing also does not show that a distance between each of the plurality of filler elements and each of the plurality of adhesive points increases in the expanded state. Instead, the specification and the drawing only disclose a distance between each of the plurality of filler elements increases in the expanded state (¶0064, 0079-0080, and Fig. 6B).
Claim(s) 30 and 32-37 is/are rejected as being dependent from claim 29 and therefor including all the limitation thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-13, 15, 17-22, 26-30, and 32-37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first surface separated from the second surface by a perimeter wall” which is indefinite. It is unclear how the first/bottom surface is separated from the second/top surface by a perimeter wall because the perimeter wall is a wall extending along or around a thickness of a discrete manifold member. According to ¶0057 of the instant application, the first surface is separated from the second surface by a thickness and a perimeter wall extending along or around the thickness between the first surface and the second surface. Thus, the limitation has been examined below as if it read --- the first surface separated from the second surface by a thickness and a perimeter wall extending along or around the thickness between the first surface and the second surface --- in view of ¶0057 of applicant’s specification. 
Claim(s) 2-3, 5-13, 15, 17-22, 26-30, and 32-37 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 1 recites the limitation “a distance between each of the plurality of discrete manifold members and each of the plurality of adhesive points increases in the expanded state” which is indefinite. It is unclear how a distance between each of the plurality of discrete manifold members and each of the plurality of adhesive points increases in the expanded state. According to ¶0063 and Fig. 6B of the instant specification, a stretch or expansion direction is coplanar to the material or sheet that is formed the carrier and a distance between each of the plurality of discrete manifold members increases in the expanded state; however, the claimed distance between each of plurality of discrete manifold members and each of the plurality of adhesive points is in a direction that is perpendicular to the stretch/expansion direction. Thus, the limitation has been examined below as if it read --- a distance between each of the plurality of discrete manifold members [[
Claim(s) 2-3, 5-13, 15, 17-22, 26-30, and 32-37 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 29 recites the limitation “the first surface separated from the second surface by a perimeter wall” which is indefinite. It is unclear how the first/bottom surface is separated from the second/top surface by a perimeter wall because the perimeter wall is a wall extending along or around a thickness of a filler element. According to ¶0057 of the instant application, the first surface is separated from the second surface by a thickness and a perimeter wall extending along or around the thickness between the first surface and the second surface. Thus, the limitation has been examined below as if it read --- the first surface separated from the second surface by a thickness and a perimeter wall extending along or around the thickness between the first surface and the second surface --- in view of ¶0057 of applicant’s specification. 
Claim(s) 30 and 32-37 is/are rejected as being dependent from claim 29 and therefor including all the limitation thereof.
Claim 29 recites the limitation “a distance between each of the plurality of filler elements and each of the plurality of adhesive points increases in the expanded state” which is indefinite. It is unclear how a distance between each of the plurality of filler elements and each of the plurality of adhesive points increases in the expanded state. According to ¶0063 and Fig. 6B of the instant specification, a stretch or expansion direction is coplanar to the material or sheet that is formed the carrier and a distance between each of the plurality of filler elements increases in the expanded state; however, the claimed distance between each of plurality of filler elements and each of the plurality of adhesive points is in a direction that is perpendicular to the stretch/expansion direction. Thus, the limitation has been examined below as if it read --- a distance between each of the plurality of filler elements [[
Claim(s) 30 and 32-37 is/are rejected as being dependent from claim 29 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-13, 15, 17-22, 26-30, and 32-37 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke (US PGPUB 20200197227) in view of Takahashi (JP 2008259629).
Regarding claim 1, Locke discloses a conformable dressing (a wound dressing 610 that is able to undergo significant local flexure: ¶0035, 0106, and Figs. 6A-C) for treating a tissue site (¶0002-0003), comprising: 
a plurality of discrete manifold members (a plurality of absorbent layers 660: ¶0018, 0065 and 0106 and Fig. 6B; since dressing layer 110/610 are manifolds, 660 of 610 is also manifold), each discrete manifold member (660) including a first surface and a second surface (see annotated Fig. 6B below), the first surface separated from the second surface by a thickness (see annotated Fig. 6B below) and a perimeter wall extending along or around the thickness between the first surface and the second surface (see annotated Fig. 6B below);
a carrier ((645+670): ¶0106-0107 and Fig. 6B) including a first side (see annotated Fig. 6B below) configured to be positioned facing the tissue site (see annotated Fig. 6B below) and a second side (see annotated Fig. 6B below) positioned opposite the first side (see annotated Fig. 6B below), the carrier (645+670) expandable between a relaxed state and an expanded state (645 of (645+670) exhibits substantially elastic recovery with the application of a strain: ¶0033 and 0106; thus, (645+670) is capable of expanding between a relaxed state and an expanded state); and …
a distance between each of the plurality of discrete manifold members increases in the expanded state (645 exhibits substantially elastic recovery with the application of a strain: ¶0033, 0106, and Figs. 6A-C; thus, when strain is applied in length direction of the dressing, a distance between each of the plurality of discrete manifold members will increase);
wherein the plurality of discrete manifold members (660) comprises detached blocks of porous material (¶0106 and Fig. 6B: 660 comprises isolated blocks of through-thickness fenestrated material).
Locke further discloses wherein the first surface of each of the plurality of discrete manifold members is coupled to the second side of the carrier (¶0106 and Fig. 6B); but does not disclose wherein the first surface of each of the plurality of discrete manifold members is coupled to the second side of the carrier by an attachment device comprising a plurality of adhesive points. 
In the same field of endeavor, wound dressings, Takahashi discloses a wound dressing (a wound protective material 11: Abstract, ¶16-17 of pg. 2, Figs. 2, 5b, and 8b) comprising a plurality of discrete members (pad materials 16 that are divided by a notch portion 17: ¶3-5 of pg. 3, Figs. 2, 5b, and 8b) and a base layer that is capable of functioning as a carrier (14: Abstract, ¶17 of pg. 2, Figs. 2, 5b, and 8b). Takahashi further discloses a technique of attaching one side of each of the plurality of discrete members to the base layer by an attachment device (an adhesive layer 15, wherein the adhesive layer comprises a plurality of adhesive points configured to separately couple one surface of each of the plurality of discrete manifold members to the base layer: ¶17 and 22 of pg. 2; and Fig. 2) for the benefit of adhering the plurality of discrete members to the base layer while still allowing stretchability and flexibility of the discrete members (last two paragraphs of pg. 1 and ¶22 of pg. 2). In addition, a person having ordinary skill in the art would have recognized that an adhesive point is a well-known technique in the art to couple two elements/layers. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the conformable dressing of Locke by coupling the first surface of each of the plurality of discrete manifold members to the second side of the carrier by an attachment device comprising a plurality of adhesive points, similar to that disclosed by Takahashi, in order to adhere the first surface of each of the plurality of discrete manifold members to the second side of the carrier while still allowing stretchability and flexibility of the discrete members, as suggested in last two paragraphs of pg. 1 and ¶22 of pg. 2 of Locke and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).

    PNG
    media_image1.png
    266
    933
    media_image1.png
    Greyscale

Regarding claim 2, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein at least two discrete manifold members of the plurality of discrete manifold members are isolated from one another (Fig. 6B). 
Regarding claim 3, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein at least two discrete manifold members of the plurality of discrete manifold members are individually movable relative to one another when coupled to the second side of the carrier (645 of (645+670) exhibits substantially elastic recovery with the application of a strain: ¶0033, 0106, and Figs. 6A-C; since the discrete manifold members 660 are separated from one another, a person having ordinary skill in the art would have understood/recognized that manifold member is capable of moving individually/independently relative to one another when applying strain in a length direction of the wound dressing).
Regarding claims 5 and 6, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke discloses wherein at least one discrete manifold member of the plurality of discrete manifold members comprises foam (¶0018, 0032, 0038, and 0065: Locke discloses the manifold members 660 of the dressing layer 110/610 comprise porous foam material) and wherein the plurality of discrete manifold members comprises a porous material configured to communicate fluid (¶0018, 0032, 0038, and 0065: Locke discloses the manifold members 660 of the dressing layer 110/610 comprise porous foam material and are configured to improve distribution or collection of fluids).
In addition, Locke discloses/suggests that both the plurality of discrete manifold members 660 and 645 of the carrier (645+670) are configured to exhibit substantial elastic recovery under wound treatment conditions and also discloses that foam exhibits substantial elastic recovery (¶0032-0033 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of discrete manifold members of Locke in view of Takahashi by selecting foam as a material, similar to that disclosed by Locke, in order to provide a dressing to be able to undergo significant local flexure and substantially retain its shape, and its contact with the tissue site, upon significant articulation, maintain shape or tissue contact, and therefore, reduce the frequency of necessitated dressing changes, reduce tissue blistering from improper contact, increase exudate absorption, reduce wound healing time, increase patient comfort, or combinations thereof, as suggested in ¶0035 of Locke and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). In addition, foam is well-known porous material (¶0053 of Locke). Thus, Locke in view of Takahashi discloses the claimed limitations.
Regarding claim 7, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the perimeter wall extends around a thickness between the first surface and the second surface of the plurality of discrete manifold members (see rejection of claim 1 above and annotated Fig. 6B).
Regarding claim 8, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the perimeter wall of each of the plurality of discrete manifold members defines an exterior border separating the plurality of discrete manifold members from one another (the annotated perimeter wall defines an exterior border separating the plurality of discrete manifold members 660 from one another: see rejection of claim 1 above and annotated Fig. 6B above).
Regarding claim 9, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein each of the plurality of discrete manifold members includes the thickness extending from the first surface to the second surface (see annotated Fig. 6B above). 
Locke does not disclose the thickness is between 20 – 35 millimeters; however, Locke suggests that the dressing layer 110/610 has many sizes, shapes, or thicknesses depending on a variety of factors, such as the type of treatment being implemented or the nature and size of a tissue site (¶0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Locke in view of Takahashi by adjusting the thickness of the discrete manifold members between 20-35 millimeters in order to fit wounds with substantially similar depths/sizes and induce strains and stresses on a tissue site which is effective to promote granulation at the tissue site, as suggested in ¶0029 of Locke, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. See MPEP § 2144.05(II)), and as it has been held that changes in size of a component are within the ordinary skill in the art (Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to adjust the thickness of the discrete manifold members between 20-35 millimeters for the purposes of fitting wounds with substantially similar depths/sizes and inducing strains and stresses on a tissue site which is effective to promote granulation at the tissue site. 
Regarding claim 10, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke does not disclose that one or more of the plurality of discrete manifold members have a three-dimensional size between 8 cubic millimeters to 12 cubic millimeters; however, Locke suggests that the dressing layer 110/610 has many sizes, shapes, or thicknesses depending on a variety of factors, such as the type of treatment being implemented or the nature and size of a tissue site (¶0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Locke in view of Takahashi by adjusting the three-dimensional size of the discrete manifold members between 8-12 cubic millimeters in order to fit wounds with substantially similar depths/sizes and induce strains and stresses on a tissue site which is effective to promote granulation at the tissue site, as suggested in ¶0029 of Locke, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. See MPEP § 2144.05(II)), and as it has been held that changes in size of a component are within the ordinary skill in the art (Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to adjust the three-dimensional size of the discrete manifold members between 8-12 cubic millimeters for the purpose of fitting wounds with substantially similar depths/sizes and inducing strains and stresses on a tissue site which is effective to promote granulation at the tissue site.
Regarding claim 11, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein one or more of the perimeter walls of the plurality of discrete manifold members are separated from one another along an entire thickness extending from the first surface to the second surface (see rejection of claim 1 above and annotated Fig. 6B above).
Regarding claim 12, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the first surface of the plurality of discrete manifold members faces opposite the second surface (see annotated Fig. 6B above).
Regarding claim 13, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the discrete manifold members in the plurality of discrete manifold members have a same shape (Fig. 6B).
Regarding claim 15, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the discrete manifold members in the plurality of discrete manifold members are arranged in one row (Figs. 6A-C); however, Locke does not disclose wherein the discrete manifold members in the plurality of discrete manifold members are arranged in a matrix of rows and columns.
Takahashi further discloses/suggests to arrange the plurality of discrete manifold members in a matrix of rows and columns (pad materials 16 are divided by a plurality of cut portions 17 or pad materials 16 are separated from each other via groove portions 18: ¶22 of pg. 3, ¶11 of pg. 4, Figs. 5a, and 8a-b) for the benefit of improving stretchability and flexibility of the discrete members (¶22 of pg. 3 and ¶11 of pg. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Locke in view of Takahashi by incorporating at least two more discrete manifold members and arranging the discrete manifold members in a matrix of rows and columns, similar to that disclosed by Takahashi, in order to improve stretchability and flexibility of the discrete members, as suggested in ¶22 of pg. 3 and ¶11 of pg. 4 of Takahashi. 
Regarding claim 17, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the second side of the carrier is configured to be positioned facing outward from the tissue site (see annotated Fig. 6B above).
Locke does not disclose wherein the first side of the carrier comprises an adhesive; however, Locke discloses/suggests a technique of incorporating a second adherent layer disposed on the contact layer 670 of the carrier (645+670) for the benefit of adhering the wound dressing to a wound site or to tissue proximal thereto (¶0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrier of Locke in view of Takahashi by incorporating an adherent layer, similar to that disclosed by Locke, in order to adhere the wound dressing to a wound site or to tissue proximal thereto, as suggested in ¶0061 of Locke and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 18, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein a separation distance between a first perimeter wall of one of the discrete manifold members and a second perimeter wall of another of the discrete manifold members is greater in the expanded state than the relaxed state (645 of (645+670) exhibits substantially elastic recovery with the application of a strain: ¶0033 and 0106; thus, (645+670) is capable of expanding between a relaxed state and an expanded state; a person having ordinary skill in the art would have understood/recognized that a separation distance between a first perimeter wall of one of the discrete manifold members and a second perimeter wall of another of the discrete manifold members is also greater in the expanded state than the relaxed state).
Regarding claims 19-22, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the carrier (645+670) comprises a stretchable material having elastic properties (¶0033, 0035, and 0106-0107); wherein the carrier comprises a stretchable material configured to stretch in at least one direction (¶0035); wherein the stretchable material is configured as a layer (645 of the carrier (645+670) is a foam layer: ¶0033, 0035, 0106-0107, and Figs. 6A-C); and wherein the carrier is configured to stretch in at least one direction up to 50 percent in length (¶0033 and 0035).
Regarding claims 26 and 27, Locke in view of Takahashi discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the carrier further comprises a plurality of separable perforations disposed through the carrier (¶0061 and 0106: 645 of the carrier (645+670) is an open cell foam layer and 670 of the carrier (645+670) is perforated; thus, Locke discloses that the carrier comprises a plurality of separable perforations disposed through the carrier) and wherein the separable perforations are positioned between the perimeter walls of the plurality of discrete manifold members (since the carrier comprises a plurality of separable perforations disposed through the carrier and the plurality of discrete manifold members are disposed on the carrier, a person having ordinary skill in the art would have understood/recognized that the separable perforations are positioned between the perimeter walls of the plurality of discrete manifold members: Fig. 6B).
Regarding claim 28, Locke further discloses system (a reduced-pressure wound treatment system 200: ¶0062-0064 and Fig. 2) for treating a tissue site with reduced pressure (¶0062-0064), comprising: 
a conformable dressing according to claim 1 (as discussed above for claim 1);
a sealing member (a backing layer 120: ¶0050-0052) configured to cover the dressing and to create a sealed space at the tissue site (¶0050-0052 and Figs. 1-2); and 
a reduced pressure source (a negative-pressure source 204: ¶0064 and Fig. 2) configured to be coupled in fluid communication with the sealed space (¶0062-0064 and Fig. 2).
Thus, Locke in view of Takahashi discloses the system substantially as claimed by applicant. See MPEP §§ 2112.01 (I) and 2114 (I)-(II).
Regarding claim 29, Locke discloses a dressing filler (a wound dressing 610 that is able to undergo significant local flexure: ¶0035, 0106, and Figs. 6A-C) for treating a tissue site (¶0002-0003), comprising: 
a plurality of filler elements (a plurality of absorbent layers 660: ¶0018, 0065 and 0106 and Fig. 6B), each filler element (660) including a first surface and a second surface (see annotated Fig. 6B below), the first surface separated from the second surface by a thickness (see annotated Fig. 6B below) and a perimeter wall extending along or around the thickness between the first surface and the second surface (see annotated Fig. 6B below);
a tissue interface layer ((645+670): ¶0106-0107 and Fig. 6B) including a first side (see annotated Fig. 6B below) configured to be positioned facing the tissue site (see annotated Fig. 6B below) and a second side (see annotated Fig. 6B below) positioned opposite the first side (see annotated Fig. 6B below), the tissue interface layer (645+670) expandable between a relaxed state and an expanded state (645 of (645+670) exhibits substantially elastic recovery with the application of a strain: ¶0033 and 0106; thus, (645+670) is capable of expanding between a relaxed state and an expanded state); and …
a distance between each of the plurality of filler elements increases in the expanded state (645 exhibits substantially elastic recovery with the application of a strain: ¶0033, 0106, and Figs. 6A-C; thus, when strain is applied in length direction of the dressing, a distance between each of the plurality of filler elements will increase);
wherein the plurality of filler elements (660) comprises detached blocks of porous material (660 comprises isolated blocks of through-thickness fenestrated material: ¶0106 and Fig. 6B).
Locke further discloses wherein the first surface of each of the plurality of filler elements is coupled to the second side of the tissue interface layer (¶0106 and Fig. 6B); but does not disclose wherein the first surface of each of the filler elements is coupled to the second side of the tissue interface layer by an attachment device comprising a plurality of adhesive points. 
In the same field of endeavor, wound dressings, Takahashi discloses a wound dressing (a wound protective material 11: Abstract, ¶16-17 of pg. 2, Figs. 2, 5b, and 8b) comprising a plurality of filler elements (pad materials 16 that are divided by a notch portion 17: ¶3-5 of pg. 3, Figs. 2, 5b, and 8b) and a base layer that is capable of functioning as a tissue interface layer (14: Abstract, ¶17 of pg. 2, Figs. 2, 5b, and 8b). Takahashi further discloses a technique of attaching one side of each of the plurality of filler elements to the base layer by an attachment device (an adhesive layer 15, wherein the adhesive layer comprises a plurality of adhesive points configured to separately couple one surface of each of the plurality of filler elements to the base layer: ¶17 and 22 of pg. 2; and Fig. 2) for the benefit of adhering the plurality of filler elements to the base layer while still allowing stretchability and flexibility of the filler elements (last two paragraphs of pg. 1 and ¶22 of pg. 2). In addition, a person having ordinary skill in the art would have recognized that an adhesive point is a well-known technique in the art to couple two elements/layers. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Locke by coupling the first surface of each of the plurality of filler elements to the second side of the tissue interface layer by an attachment device comprising a plurality of adhesive points, similar to that disclosed by Takahashi, in order to adhere the first surface of each of the plurality of filler elements to the second side of the tissue interface layer while still allowing stretchability and flexibility of the filler elements, as suggested in last two paragraphs of pg. 1 and ¶22 of pg. 2 of Locke and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Examiner notes that equivalency between filler elements and manifold elements in applicant’s specification (e.g. ¶0022 and 0038 of applicant’s published application). 
Regarding claim 30, Locke in view of Takahashi discloses all the limitations as discussed above for claim 29.
Locke does not disclose the thickness is between 20 – 35 millimeters; however, Locke suggests that the dressing layer 110/610 has many sizes, shapes, or thicknesses depending on a variety of factors, such as the type of treatment being implemented or the nature and size of a tissue site (¶0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Locke in view of Takahashi by adjusting the thickness of the filler elements between 20-35 millimeters in order to fit wounds with substantially similar depths/sizes and induce strains and stresses on a tissue site which is effective to promote granulation at the tissue site, as suggested in ¶0029 of Locke, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. See MPEP § 2144.05(II)), and as it has been held that changes in size of a component are within the ordinary skill in the art (Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to adjust the thickness of the filler elements between 20-35 millimeters for the purposes of fitting wounds with substantially similar depths/sizes and inducing strains and stresses on a tissue site which is effective to promote granulation at the tissue site. 
Regarding claim 32, Locke in view of Takahashi discloses all the limitations as discussed above for claim 29.
Locke discloses wherein at least one filler element of the plurality of filler elements comprises foam (¶0018, 0032, 0038, and 0065: Locke discloses the manifold members 660 of the dressing layer 110/610 comprise porous foam material).
In addition, Locke discloses/suggests that both the plurality of filler elements 660 and 645 of the carrier (645+670) are configured to exhibit substantial elastic recovery under wound treatment conditions and also discloses that foam exhibits substantial elastic recovery (¶0032-0033 and 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of filler elements of Locke in view of Takahashi by selecting foam as a material, similar to that disclosed by Locke, in order to provide a dressing to be able to undergo significant local flexure and substantially retain its shape, and its contact with the tissue site, upon significant articulation, maintain shape or tissue contact, and therefore, reduce the frequency of necessitated dressing changes, reduce tissue blistering from improper contact, increase exudate absorption, reduce wound healing time, increase patient comfort, or combinations thereof, as suggested in ¶0035 of Locke and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). 
Examiner notes equivalency between filler elements and manifold elements in applicant’s specification (¶0022 and 0038 of Applicant’s published application).
Regarding claim 33, Locke in view of Takahashi discloses all the limitations as discussed above for claim 29.
Locke further discloses wherein at least two filler elements of the plurality of the filler elements are entirely separated from one another along the thickness extending from the first surface to the second surface (Fig. 6B).
Regarding claim 34, Locke in view of Takahashi discloses all the limitations as discussed above for claim 29.
Locke further discloses wherein a perimeter wall extends around a thickness between the first surface and the second surface of the plurality of filler elements (see annotated Fig. 6B above) and wherein the perimeter wall defines an exterior border separating the plurality of filler elements from one another (see annotated Fig. 6B above).
Regarding claim 35, Locke in view of Takahashi discloses all the limitations as discussed above for claim 29.
Locke further discloses wherein a separation distance between one of the filler elements and another of the filler elements is greater in the expanded state than the relaxed state (645 of (645+670) exhibits substantially elastic recovery with the application of a strain: ¶0033 and 0106; thus, (645+670) is capable of expanding between a relaxed state and an expanded state; a person having ordinary skill in the art would have understood/recognized that a separation distance between one of the filler elements and another of the filler elements is also greater in the expanded state than the relaxed state).
Regarding claim 36, Locke in view of Takahashi discloses all the limitations as discussed above for claim 29.
Locke further implicitly discloses wherein less than 10 percent of the thickness of at least one filler element of the plurality of the filler elements is coupled to the thickness of another of the filler element of the plurality of filler elements (less than 10 percent encompasses 0 percent; 0 percent thickness of at least one filler element 660 is coupled to another of the filler elements 660: See Figs. 6A-C and MPEP § 2131.03). In addition, since Locke further discloses/suggests that the size/shape/thickness of the dressing layers are modifiable and a person of ordinary skill in the art would have known/recognized that less than 10 percent of the thickness of at least filler element 660 is coupled to another of the filler elements 660 when the space between two adjacent filler elements is about 0 (¶0029 and Figs. 6A-B), Locke further suggests/obviates the subject matter of this claim. 
Regarding claim 37, Locke in view of Takahashi discloses all the limitations as discussed above for claim 36.
Locke further discloses wherein the first surface of the at least one filler element of the plurality of filler elements is coupled to the first surface of another filler element of the plurality of filler elements (the first/bottom surfaces of all the filler element 660 are indirectly coupled to each other via the tissue interface layer (645+670): ¶0106-0107 and Figs. 6A-B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




      	/NHU Q. TRAN/			       
Examiner, Art Unit 3781        
      /ANDREW J MENSH/      Primary Examiner, Art Unit 3781